OFFICE OF THE A’ITORNEY    GENERAL   OF TEXAS
                  AUSTIN
:.   .                                                                I




         Tuas     8tito Board OS Eoaiou             txuIMrs,        page 2


                 Douror or a kaholor            of 6olraoa De6re8, 8a6
                 rho -0 Ul-dMt.8 of booor.
                                        riar mpatrblr rd-
                 Toal scJmols; a nptrtablr rrdloal rohool Ml
                ~intd~    a 000180 0f i~trwti0n   or not ia88
                m      mpr       (4)   tort88   or d6ht    (8) mah0         UO~;
                dw.l6fVb    8 oourso oi lB8trtlct1oaIn tlm !@a-
                6fmmtal bubmjrct8~arurdin &tlole 450) ei the
                BorIaod CIvll Stat&88 6f Texas of 1925, as
                wadsa    bf thla Aot; and ahU1 hatr the aacss-
                8ary toaehirrgforea, and pouu8~and    atlliza
                l~bormtorlo8,lqulpmmt, udi faaIlItI*s’for
                proper  instruction in 8ll or rid aubjrok.    4p
                  lloatiom for lud.aatlon   mst  be rcto 9.n ait-
                L6 , vorlflod bt 8ffidwlt.                and ?ud         rith   thr
                tiorrtaqoftho               boar&   on fvau prworlbd              by
                th eB o iirld
                            00-p a ab a iw or *anty-firs
                & lla r(8& tS.
                             ) Alllppl1cant8 8hU 1 be 61V.n
                4~s Ilotioaoi thr date an4 plnco o? such exam;
                ilmtlon. PaId.      furthor ant all rtoboata
                ngli~iy   UWUI~    fn a8ei0u   8d00i8 a080
                graduato8 8ro now pudtto8    to take Oh* ro&lul
                rradnrtlon nowprasoribrd by &r in this State 8ball
                upon oomplotion of thdr r&Ical 001166r ooarsos
                bo panslttml to take thr uanimtlon pruoribd
                horula.*        9 ‘9

                          l'boportion ot thrabom           qaota4     atstats,     rhloh
         reads   tbt       --
                      4 * * Provided furthor t&t      all studant
                ?.6n1ar1~onroll.d inrodioal8ohoQl8rrbon
                gradpat   uo n(II,pordttrd      t0 lib0 th0 fndl0U
                @nation     now prosariboa by law in this Zltata
                8h8n UpOB 8CUpiaOn        Or th0ir iUdi8u ml1060
                ooaraea bo parmltkd to t&s ~tha UaEImtIOn
                preaarik(l horrin,g
         uaflpts 8llthase stdehtr trOr the SWqUirU8Qt Of 60
         lwt*r      h a p no fB o n-r r b io
                                           o oullo t&
                                                    o os
                                                       a raw6
                                                            h0 o -r e
          l8~0iid   in r04iou    mhoola whom urdaatu      vmre pu-
         titt&    to tab the madlml lxamlnattinIn this Stat0
         prlol to tho e?futI+o 6ata 0t ArtI~lO 4501, la a-*6*
.




    Tune    stoto Board Of Nobiou    EMinor     lr P w.3


    lnrolld'In rdloal l*w18     who8a gr&u*tm   ran par-
    littwlto takr the rdlcal lxamInatlon Illthis Stat@
    prior to the ltraotIva data oi Artlola 4501, as uena-
    .a, are exemptfmn the roquirrunt or Shtr (60) Da-
    lat8r haPrr of.non-mrdioal oOueg8 OOtUSeS SDd that
    woh #tud.nt# my   taka the mOdi    UuimthI     upOn
    th0 mrpl8tiOll Of th.ir m&iOal        8011yS     OOUTSOS.

                Trtaati~ that th     torwolau      fully uwwar8   your
    irrquiry, uo ramin
                                            ?OWS     VOrf'tlUlf

                                      ATmF??       olmE?k   O? TmAs



                                      W
                                                      Arb.11 Wllllu#
                                                            Aad8 knt
    AW:ob

    mams~      SXP 26, 1939
    0EluLD   c. !4Am
    ATTORWRT   OIPBEEAL   OF TEXAr

                                 APEtOVB
                                 OPIISIOW
                                 iii???       B.
                                 chiiii